DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 15 November 2021 is acknowledged.  The traversal is on the ground(s) that the application was not restricted for lack of unity in the international phase and that there is no search burden.  This is persuasive.  The requirement is WITHDRAWN.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacNiel, US 2,301,428 [MacNiel].
Regarding claim 1, with reference to the figures, MacNiel discloses a valve comprising:
a body (figures); and
at least two coupling adapters (91) arranged relative to the body; and
a plug (figures) element disposed in the body and a first fluid passage (93) arranged to extend through the coupling adapters,
wherein the plug element is PATENTAttorney Docket No. 0077164-000047-22-configured to rotate about a radial axis (apparent, see figures) to block or unblock the first fluid passage,
the valve having a second fluid passage (92) arranged to extend through the coupling adapters and the body.
See at least column 1, line 24 to column 2, line 28.
Regarding claim 19, MacNeil further comprises wherein the second fluid passage includes a flow throttling element (the plug also throttles flow in the second passage).
Allowable Subject Matter
Claims 1-17 are allowed.
Claims 20-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner suggests that Applicant incorporate claim 20 into claim 18 as this combination is consistent with allowable claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747